—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered August 15, 1996, convicting him of kidnapping in the first degree (four counts), rape in the first degree (two counts), kidnapping in the second degree, sexual abuse in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the conviction of sexual abuse in the first degree under the *44411th count of the indictment, vacating the sentence imposed thereon, and dismissing that count of the indictment; as so modified, the judgment is affirmed.
The Supreme Court properly refused to instruct the jury on the affirmative defense of duress. Viewing the evidence adduced at trial in the light most favorable to the defendant, there is no reasonable view of the evidence to support the defendant’s claim of duress. The defendant failed to establish that the force or threat of force was capable of “immediate exercise of realization” (People v Brown, 68 AD2d 503, 513).
The 11th count of the indictment, charging the defendant with sexual abuse in the first degree, must be reversed because no evidence pertaining to that count was adduced at trial.
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., S. Miller, Mc-Ginity and Smith, JJ., concur.